Citation Nr: 0926350	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 through 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 2005 treatment note from the VA medical center in 
Buffalo, New York reveals that the Veteran reported that he 
was scheduled for a Social Security Administration (SSA) 
hearing in September 2005.  The claims file does not reflect 
that any efforts have been made to obtain the Veteran's SSA 
records.  The Veteran should be contacted to determine 
whether he has received SSA disability benefits.  If such 
benefits were claimed or received, efforts should be made to 
obtain the Veteran's SSA records. 

In April 2007, the Veteran underwent a VA examination for 
asbestosis.  At the examination, the Veteran provided a 
medical history which included treatment for a pulmonary 
embolism in 1989 at Millard Fillmore Hospital.  Efforts 
should be made to obtain the Veteran's treatment records from 
Millard Fillmore Hospital from 1989 through the present, as 
well as any other medical treatment records which are not 
presently associated with the claims file.

Moreover, in his April 2007 examination report, the VA 
examiner opined that he was unable to "unequivocally make a 
diagnosis of asbestosis of the lungs," but instead provided 
a diagnosis of reactive airway disease with bilateral pleural 
thickening.  In his report, the examiner acknowledged that 
the Veteran's post-service employment history, which 
consisted of work as a steel worker, truck driver, and road 
construction worker, did not indicate a history of asbestos 
exposure in his civilian life."  The examiner does not, 
however, provide an etiology opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or greater 
probability) that the diagnosed reactive airway disease and 
bilateral pleural thickening is etiologically related to his 
active duty service.  Once all outstanding SSA records and 
medical treatment records have been obtained and incorporated 
into the claims file, the Veteran should be scheduled for a 
new VA examination to determine the nature and etiology of 
the Veteran's asbestosis, reactive airway disease and 
bilateral pleural thickening, or other diagnosed respiratory 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided with 
a VA Form 21-4142 release and requested 
to complete the form with the address 
information for Millard Fillmore 
Hospital, as well as the names and 
addresses of any other private treatment 
providers who have rendered treatment for 
asbestosis, pulmonary embolism, or other 
respiratory disorder since 1989.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran should also be contacted 
to determine whether he has received SSA 
disability benefits.  If such benefits 
were claimed or received, SSA should be 
contacted, and all records of medical 
treatment associated with the Veteran's 
reported grant of SSA disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed asbestosis.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
asbestos disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
asbestosis or other diagnosed respiratory 
disorder is etiologically related to the 
Veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
asbestosis should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

